internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-118022-98 date date re purchaser sellers target newname country x company official outside tax plr-118022-98 professional authorized representatives business a business b date a date b date c dear this letter responds to your letter dated date on behalf of purchaser requesting an extension of time under sec_301_9100-1 and sec_301 of the procedure and administration regulations to file an election the extension is being requested for purchaser to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 of the income_tax regulations with respect to purchaser's acquisition of target stock on date a hereinafter referred to as the election additional information was received in a letter dated date the material information submitted for consideration is summarized below purchaser is the common parent parent of a consolidated_group that is a calendar_year taxpayer and uses the accrual_method of accounting prior to the acquisition sellers owned all of the stock of target sellers and target are country x corporations purchaser is engaged in business a and target is engaged in business b after the acquisition target changed its name to plr-118022-98 newname it is represented that target was not prior to date a a controlled_foreign_corporation within the meaning of sec_957 or a passive_foreign_investment_company for which an election under sec_1295 was in effect prior to the acquisition neither sellers nor target filed a u s income_tax return or were subject_to u s income_taxation it is represented that target did not assume or become jointly and severally or secondarily liable for any liabilities of purchaser or any of purchaser's subsidiaries either in the year of acquisition or subsequently on date a purchaser acquired all of the stock of target from sellers in a fully taxable transaction it is represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to sellers within the meaning of sec_338 after the acquisition target was included in parent's return by being listed on form_5471 information_return with respect to a foreign_corporation the election was due on date b but for various reasons it was not filed on date c which is after the due_date of the election company official and outside tax professional discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the statute_of_limitations under sec_6501 has not run for purchaser's or target's taxable_year in which the acquisition occurred the taxable_year the election was due or any taxable years that would be affected by the election if it had been timely made sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the plr-118022-98 transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election for all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence including the affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in this case purchaser was required by sec_1_338-1 to file the election on date b however for various reasons the election was not filed subsequently purchaser filed this request under sec_301_9100-1 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the election provided purchaser establishes it acted reasonably and in good_faith granting relief will not prejudice the interests of the government and the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied information affidavits and representations submitted by purchaser company official outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that the taxpayer filed its return for the relevant taxable_year as if the election had been made and the service had not discovered that a valid election had not been filed and tax professionals were responsible for the election and purchaser relied on the tax professionals to timely make the election the information also establishes that the plr-118022-98 government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser to file the election with respect to its acquisition of the stock of target on date a as described above the above extension of time is conditioned on the taxpayers' purchaser's and target's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form a copy of this letter should be attached to the election form parent and old target having filed their returns and reported the transaction as a sec_338 transaction and having disclosed that sec_301 relief was applied for must amend their returns as applicable to attach a copy of this letter and a copy of the election form no opinion is expressed as to whether purchaser's acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time plr-118022-98 of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to company official and named authorized representative pursuant to a power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
